Citation Nr: 0415170	
Decision Date: 06/14/04    Archive Date: 06/23/04

DOCKET NO.  92-22 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an evaluation higher than forty (40) percent 
for service-connected degenerative disc disease and 
degenerative joint disease of the lumbar spine, L5-S1.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel






INTRODUCTION

The veteran served on active duty from March 1978 to December 
1982.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1992 rating decision rendered by the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which, among other things, granted service 
connection for a low back condition, and assigned a 
disability rating of 10 percent effective on March 17, 1992.  
A January 2000 rating decision increased the evaluation to 20 
percent effective on March 17, 1992.  A May 2002 rating 
decision recharacterized the veteran's low back disability as 
degenerative disc disease of the lumbar spine, L5-S1, and 
increased the evaluation to 40 percent effective on August 
25, 1998.  This claim is again before the Board following 
numerous previous Board remand orders.  On appeal, the 
veteran maintains that her low back disability is severe 
enough to warrant further increase in the evaluation.  

The veteran waived her right to a personal hearing before a 
Veterans Law Judge of the Board.  


FINDINGS OF FACT

1.  The veteran's service-connected degenerative disc disease 
(DDD) and degenerative joint disease (DJD) of the lumbar 
spine were manifested primarily by considerable lumbar 
stiffness, tenderness, and pain, particularly upon movement, 
disc narrowing and osteophyte formation in the lumbar spine, 
and bilateral L5 spondylosis, but no neurological deficits, 
before September 23, 2002.

2.  The veteran's service connected DDD and DJD have been 
manifested primarily by significant daily lumbar stiffness, 
tenderness, and pain, as well as excess fatigability and 
painful motion, as of September 23, 2002.  



CONCLUSIONS OF LAW

1.  Criteria for a disability rating of 40 percent have been 
met for service-connected DDD and DJD of the lumbar spine, 
L5-S1, before September 23, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1; 4.3, 4.10; 4.40; 4.45; 4.59; 4.71a, 
Diagnostic Code 5293 (2002).

2.  Criteria for a disability rating of 60 percent have been 
met for service-connected DDD and DJD of the lumbar spine, 
L5-S1, as of September 23, 2002.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1; 4.3, 4.10; 4.40; 4.45; 4.59; 
§ 4.71a, Diagnostic Code 5293 (2003).
    

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
Final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date, such as the one here.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

VCAA was recently revised with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003) (to be codified in part at 38 U.S.C.A. § 
5103).  A provision of the law authorizes the Secretary of VA 
to make a decision on a claim before the expiration of the 
one-year period provided a claimant to respond to VA's 
request for information or evidence.  This legislation, 
effective as if enacted on November 9, 2000, immediately 
after the enactment of the VCAA, supersedes the decision of 
the U. S. Court of Appeals for the Federal Circuit that 
invalidated a regulatory provision, implementing the VCAA, 
that required a response to VCAA in less than the statutory 
one-year period.  Paralyzed Veterans of America v. Sec'y of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).

The decision below is favorable to the veteran.  Accordingly, 
the Board finds that sufficient evidence has been developed 
with respect to the issue on appeal, and that the VCAA need 
not be discussed further here.
     
II.  Laws and Regulations Governing Increased Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2003).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 
(2003).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2003).  
Disability of the musculoskeletal system is primarily the 
inability to perform normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2003).

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Consideration is to be given to whether there is less 
movement than normal, more movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy of disuse, 
instability of station, or interference with standing, 
sitting, or weight bearing.  38 C.F.R. § 4.45.  Within this 
context, a finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  Johnston v. Brown, 10 Vet. App. 
80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or maligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  The joints involved should be tested for pain on 
both active and passive motion, in weight-bearing and non 
weight-bearing and, if possible, with the range of the 
opposite undamaged joint.  38 C.F.R. § 4.59.

The determination of whether an increased evaluation is 
warranted is based on a review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating. Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2003).

As for rating criteria for low back disabilities, criteria 
governing intervertebral disc syndrome, 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, is the most closely analogous to this 
claim.  Diagnostic Code 5293 recently was revised.  Under old 
diagnostic Code 5293, effective prior to September 23, 2002, 
a 40 percent evaluation required severe intervertebral disc 
syndrome with recurring attacks with intermittent relief.  38 
C.F.R. § 4.71a, Diagnostic Code 5293 (2002), effective prior 
to September 23, 2002.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  Id.

Under current Diagnostic Code 5293, effective on September 
23, 2002, intervertebral disc syndrome is evaluated 
(preoperatively or postoperatively) either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining, under 38 C.F.R. § 4.25, separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months warrant a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293, 
effective September 23, 2002.  Incapacitating episodes having 
a total duration of at least six weeks during the past 12 
months warrant a 60 percent evaluation.  Id.

Further, under Note (1) for purposes of evaluations under the 
current Diagnostic Code 5293, an incapacitating episode is a 
period of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Id.

Under Note (2), when evaluating on the basis of chronic 
manifestations, VA is to evaluate orthopedic disabilities 
using evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes, and evaluate neurologic 
disabilities separately using evaluation criteria for the 
most appropriate neurologic diagnostic code or codes.  Id.

Under Note (3), if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is 
evaluated on the basis of chronic orthopedic and neurologic 
manifestations or incapacitating episodes, whichever method 
results in a higher evaluation for that segment.  Id.

Further, with respect to Diagnostic Code 5293, the VA General 
Counsel has held that, when a veteran receives less than the 
maximum evaluation under this diagnostic code based upon 
symptomatology that includes limitation of motion, 
consideration must be given to 38 C.F.R. §§ 4.40 and 4.45, 
even though the rating corresponds to the maximum rating 
under another code pertaining to limitation of motion.  
VAOPGCPREC 36-97 (December 12, 1997).  See DeLuca v. Brown, 
supra.  Painful motion is considered to be limited motion 
under the provisions of 38 C.F.R. § 4.59.   
There are other rating criteria pertaining to spine injuries 
that were recently revised and published on August 27, 2003.  
See 68 Fed. Reg. 51,454-51,458.  The revised criteria became 
effective on September 26, 2003.  The general rating formula 
for disease and injuries of the spine (for diagnostic codes 
5235 to 5243 unless 5243 is evaluated under the formula for 
rating intervertebral disc syndrome based on incapacitating 
episodes) is to be used with or without symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent rating, and a 50 percent 
for the entire thoracolumbar spine.  Unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  Forward flexion of the cervical spine 15 degrees or 
less; or, favorable ankylosis of the entire cervical spine 
warrants a 30 percent rating.  Forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis warrants a 20 percent rating.  

Other diagnostic criteria also may be applicable.  Under 38 
C.F.R. § 4.71a, Diagnostic Code 5295, lumbosacral strain, a 
zero percent evaluation is assigned for slight subjective 
symptoms only.  A 10 percent rating is assigned when there is 
characteristic pain on motion.  A 20 percent rating is 
assigned where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent rating is assigned for 
severe disability with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  In cases involving Diagnostic Code 5295, VA 
must determine whether there is muscle spasm or comparable 
pathology.  See Johnson v. Brown, 9 Vet. App. 7 (1996).



In addition, under Diagnostic Code 5292, limitation of motion 
of the lumbar spine, a 10 percent evaluation is warranted for 
slight limitation of motion; a 20 percent evaluation is 
assigned for moderate limitation of motion; and a 40 percent 
evaluation is assigned for severe limitation of motion of the 
lumbar spine.  38 C.F.R. § 4.71a, Diagnostic Code 5292 
(2003).

Degenerative arthritis is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5003.  Diagnostic Code 5003 specifies that 
degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is to be 
applied for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under 38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  Diagnostic Code 5010 indicates that the arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2003).

As with claims for service connection for an alleged 
disability, the Board reviews the veteran's entire history as 
provided in the claims folder to determine whether a higher 
evaluation for a service-connected disability is warranted.  
See 38 C.F.R. § 4.1 (2003); Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1995).  However, the regulations do not give 
past medical reports precedence over current findings where 
such current findings are adequate and relevant to the rating 
issue.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  In 
claims for increased evaluations for service-connected 
disabilities, current extent of disability is of primary 
concern.  Id.  Accordingly, in such claims, as the one here, 
the Board focuses upon contemporaneous evidence of the extent 
of the disability claimed. 

Where applicable rating criteria have been changes during the 
appeal period, the Board will review old and new criteria and 
apply those more favorable to the veteran from the effective 
date of the amendment of the criteria.  See VAOPGCPREC 7-03 
(November 19, 2003).
III.  Evidence

As an initial matter, the Board acknowledges that it has an 
obligation to provide adequate reasons and bases supporting 
this decision.  However, it is not required to discuss each 
and every piece of evidence of record.  The evidentiary 
record in this claim is voluminous.  Accordingly, the Board 
will limit its discussion below to summaries of relevant 
evidence as appropriate.

A May 2003 VA general medical examination report indicates a 
diagnosis of DJD and DDD of the lumbosacral spine secondary 
to the service-connected right knee disability.  The range of 
motion of the lumbosacral spine was zero to 30 degrees with 
discomfort from 20 degrees, flexion was to 90 degrees with 
pain beginning at 60 degrees, right and left rotation to 30 
degrees with pain beginning at 20 degrees.

A December 2002 VA examination report provides that the 
veteran complained of significant pain from the mid to low 
back down to the left buttock, posterior thigh, and lateral 
leg and foot.  She rated the level of constant pain from 5 to 
6 of 10, and occasional severe pain at 10/10.  She described 
limitation in conducting daily activities, such as riding in 
a car for prolonged periods.  She uses a back support device, 
pain patch, and pain medication, among other things, to 
manage the symptoms.  Upon examination, no gross deformity or 
curvature of the spine was seen.  Tenderness was noted in the 
lower spine.  The veteran was able to flex to 90 degrees, 
extend to 20 degrees, laterally bend to 25 degrees on each 
side, and rotate to 25 degrees bilaterally.  Pain and excess 
fatigability was noted upon range of motion exercises.  The 
examiner noted that pain appears to significantly limit 
functional ability, as shown by repetitive lumbar motion 
exercises.  On flexion, pain begins at 45 degrees and 
continues to 90 degrees.  The assessment was low back pain 
secondary to reported DDD, particularly at L5-S1.  The 
examiner stated that it appears that the veteran "at least 
subjectively" and "somewhat objectively" has considerable 
lumbar pain.  A December 2002 X-ray report notes an 
impression of DJD and DDD in the lumbar spine.            



A January 2003 addendum to the December 2002 VA examination 
report provides that the veteran's lumbar symptoms, although 
significant, are not so significant as to render the veteran 
incapacitated.  For the purposes of this analysis, the term 
"incapacitating episode" (see Note (1) to current 
Diagnostic Code 5293) is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  

The August 2001 VA examination report for the spine provides 
that the veteran reported significant low back pain sharp 
enough to be rated 10/10 at times, and that is exacerbated by 
prolonged movement or remaining in one position.  There was 
tenderness in the lower spine, and the range of motion for 
the lumbar spine was 90 degrees for flexion, 30 degrees for 
lateral flexion bilaterally, and 25 degrees for bilateral 
rotation.  The veteran demonstrated pain on range of motion 
testing, and described increased fatigability, weakness, and 
pain with excessive use of the low back.  She was assessed 
with low back pain secondary to DJD of the lower lumbar spine 
and bilateral L5 spondylosis, as confirmed by X-ray studies.    

The October 2000 VA examination report for the spine provides 
that the veteran has a slow and somewhat antalgic gait and 
diffuse paraspinal spasm in the lumbar spine, but is able to 
hell-and-toe walk.  Forward flexion was to 90 degrees with 
some pain; 20 degrees for extension with some pain; lateral 
bending to 20 degrees each side; and rotation bilaterally to 
15 degrees.  These results were considered "near normal."  
X-ray studies from January 2000 showed spondylosis at L5, and 
significant DDD at L5-S1 with significant disc narrowing, 
osteophyte formation, and end-plate sclerosis.  The 
assessment was chronic low back pain with significant, 
progressive DDD at L5-S1.  The examiner stated that back 
symptoms do cause weakened movement, excess fatigability, 
incoordination, and pain on use on a daily basis, but that 
the veteran appears to be managing the symptoms well, 
particularly in her work environment.

The examination reports of D. M., O. D. (private medical 
professional, for VA), dated between September 1997 to 
September 1999 also are in the record.  The September 1997 
report provides that the veteran had mild discomfort in the 
low back and good range of motion.  There was mild tenderness 
in the right lumbar spine area, over the L3-4 paraspinal 
muscles.  In August 1998, the veteran reported back pain and 
discomfort on extension from a forward flexed position at 74 
degrees.  An impression of DJD of lumbar spine was noted.  
The examiner stated that the reported pain does limit 
"some" function.  In October 1998, the veteran continued to 
report low back pain, radiating downward to the hips.  She 
denied bowel or bladder control problems and numbness of 
extremities.  Tenderness was noted in the lumbar spine.  The 
examiner's impression was probable DJD of the lumbar spine.  
The examiner opined that the veteran likely would have 
difficulty with certain activities, particularly bending or 
crawling repetitively.  Finally, in September 1999, the 
veteran again denied bowel or bladder incontinency, but 
reported sharp low back pain that radiates upward.  She was 
able to flex forward to 108 degrees, without complaining of 
pain, so that he fingertips reached the floor.  Extension was 
at 28 degrees, with pain; right and left side bending was to 
10 and 20 degrees, respectively.  The examiner's impression 
was chronic back pain.  The examiner noted that the veteran 
had better range of motion than in August 1998.  There was no 
evidence of neurological deficit.       

The September 1996 VA examination report indicates that the 
veteran's lumbar spine had some flattening of the lumbar 
curve, but normal back musculature.  Forward flexion was to 
90 degrees, backward extension was to 10 degrees, right and 
left lateral flexion was to 10 (with pain) and 20 degrees, 
right and left rotation was 30 degrees with pain.  There was 
no evidence of neurologic abnormalities.  December 1996 spine 
X-ray report showed moderately advanced DDD at L5-S1.

Dr. G. B.'s (private physician) September 1996 report, 
prepared for VA, indicates that the veteran reported pain, 
particularly with prolonged periods of standing or sitting or 
with movement, with stiffness and periodic muscle spasms.  
Dr. G. B. previously examined the veteran in June 1996, and 
the resulting report provides that the shortened right leg 
resulting from the right knee replacement could put stress on 
the lumbar spine and right sacroiliac joint and right hip 
area.  He stated that X-rays showed degeneration of L5-S1 
with a gas interspace, but that other disc spaces appeared 
normal.   

The January 1993 VA spine examination report notes complaints 
of significant low back pain that makes performance of daily 
activities difficult.  There was no evidence of obviously 
abnormal posture, fixed deformity, atrophy, or ankylosis; 
however, the lumbar area was mild to moderately tender.  
There was mild right paralumbar muscle spasm.  Forward 
flexion was to 90 degrees; backward extension was to 30 
degrees; left and right lateral flexion was to 25 degrees; 
and left and right rotation was to 30 degrees.  The diagnoses 
were DDD and DJD, L5-S1.   

VA lumbar myelogram CT scan report and treatment notes dates 
in late 1992 indicate an impression of questionable 
spondylosis at L5 on the left and complaints of low back 
pain.  The veteran was given low back support device, which 
reportedly was not effective.

The June 1992 report of Dr. M. M., private physician 
indicates an assessment of degenerative disc disease of the 
lumbar spine, L5-S1 (evidenced by X-rays), with no evidence 
of radiculopathy.  Tenderness was noted in the lumbar spine 
area, but there was no evidence of spasm or Babinski's sign 
or clonus.  Range of motion was 70 degrees for flexion; 20 
degrees for extension right and left.  

The April 1992 VA medical examination report and X-ray report 
indicate a diagnosis of degenerative disc disease of the 
lumbar spine, L5-S1, and degenerative changes in the facet 
joints at the same level.  There were no fixed deformities in 
the back, and back musculature was normal.  Flexion was to 90 
degrees, backward extension was over 25 degrees, left and 
right lateral extension was over 20 degrees, right and left 
rotation was normal.  There was no objective evidence of pain 
on motion on the range-of-motion tests.       

IV.  Analysis

Diagnostic Code 5293 (Intervertebral Disc Syndrome)

Under old 38 C.F.R. § 4.71a, Diagnostic Code 5293, effective 
prior to September 23, 2002, a 40 percent evaluation required 
severe intervertebral disc syndrome with recurring attacks 
with intermittent relief.  A 60 percent evaluation required 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.  

The evidence of record, particularly that dated through 
September 2002, in sum, indicate that the veteran had (1) 
significant lumbar pain, sometimes rated as 10/10 and 
radiating upward and/or downward, particularly with prolonged 
movement; (2) DJD and DDD in the lumbar spine, at L5-S1, with 
disc narrowing and osteophyte formation; (3) bilateral L5 
spondylosis; and (4) tenderness and stiffness in the low 
spine area.  The veteran had pain during the range-of-motion 
exercises.  In October 2000, a slow and somewhat antalgic 
gait and diffuse paraspinal spasm were noted for the lumbar 
spine.  There is no evidence of neurological deficits or 
bowel or bladder incontinency.  All of this evidence is 
indicative of significant lumbar back symptoms, particularly 
pain upon movement (see DeLuca factors), and are consistent 
with a 40 percent rating for intervertebral disc syndrome 
under old Diagnostic Code 5293, effective prior to September 
23, 2002.  The key difference between the symptoms required 
for a 40 percent rating as opposed to a 60 percent rating 
under old Diagnostic Code 5293 is that the latter requires 
evidence of sciatic neuropathy and neurological problems 
associated with intervertebral disc syndrome.  There was no 
evidence of record through September 23, 2002 concerning 
neurological deficits attributable to the lumbar back 
disability.  In assigning the 40 percent rating prior to 
September 23, 2002, the Board has resolved any reasonable 
doubt in the veteran's favor.      

Under current Diagnostic Code 5293, intervertebral disc 
syndrome is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining, under 38 C.F.R. § 4.25, separate evaluations of 
its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever 
results in the higher evaluation.  Given that Diagnostic Code 
5293 was revised during the pendency of this appeal, the 
Board evaluates the evidence in accordance with the old and 
new criteria, but applies the new criteria as of the date on 
which the new criteria became effective, if the new criteria 
are more favorable to the veteran.  
Evidence dated within the last few years, overall, suggests 
that the veteran's DJD and DDD of the lumbar spine may be 
worsening.  The veteran continued to complain of significant, 
daily lumbar pain that often radiates to other parts of the 
body, particularly down to the hips.  She apparently has been 
using pain medications, anti-inflammatory medication, and 
back supports, to help manage the symptoms.  The range of 
motion of the lumbosacral spine, as of May 2003, was zero to 
30 degrees with discomfort from 20 degrees, flexion was to 90 
degrees with pain beginning at 60 degrees, right and left 
rotation to 30 degrees with pain beginning at 20 degrees.  
DeLuca factors, such as excess fatigability and pain on use, 
were noted.  Notably, pain significantly limited functional 
ability, as demonstrated by range-of-motion examination.  

Nonetheless, there is no evidence that the veteran has been 
incapacitated consistent with the definition of 
"incapacitating episodes" under new Diagnostic Code 5293.  
The veteran had a combined rating (see 38 C.F.R. § 4.25) of 
80 percent (including rating for service-connected right knee 
disability) as of August 25, 1998.  See May 2002 rating 
decision.  Given the lack of evidence of incapacitating 
episodes, the new Diagnostic Code 5293 does not favor the 
veteran.  However, the Board notes that there is considerable 
subjective and objective evidence of DeLuca factors, such as 
excess fatigability and pain upon movement of the lumbar 
back.  Where the veteran has been assigned a less-than-
maximum rating under Diagnostic Code 5293, DeLuca factors 
must be considered.  See VAOPGCPREC 36-97 (December 12, 
1997).  Taking these factors into account, and resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
a 60 percent rating is warranted as of September 23, 2002.        

New Spine Disability Criteria Effective on September 26, 2003

Under these criteria, unfavorable ankylosis of the entire 
spine warrants a 100 percent rating, and a 50 percent for the 
entire thoracolumbar spine.  Unfavorable ankylosis of the 
entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire cervical spine warrants a 40 percent 
rating.  There is no evidence of ankylosis of the spine, and 
the veteran already has been assigned 40 and 60 percent 
ratings (effective before and after September 23, 2002, 
respectively) under old and new Diagnostic Code 5293.  
Accordingly, no separate evaluation is made under the new 
spine disability criteria.  

Diagnostic Code 5295 (Lumbosacral Strain)

A 10 percent rating is assigned when there is characteristic 
pain on motion.  A 20 percent rating is assigned where there 
is muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
rating is assigned for severe disability with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  In cases 
involving Diagnostic Code 5295, VA must determine whether 
there is muscle spasm or comparable pathology.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996).

Overall, there are a few notations concerning muscle spasms 
in the record (see, e.g.,  Dr. G. B.'s September 1996 
report).  However, in the last several years, there was only 
one notation of muscle spasm (see October 2000 VA examination 
report referring to diffuse paraspinal spasm in the lumbar 
spine).  There is no evidence of significant symptoms such as 
listing of whole spine to opposite side, positive 
Goldthwaite's sign, or marked limitation of forward bending 
in standing position.  There is evidence of osteoarthritis 
changes and joint irregularity in the lumbar spine.  Thus, 
the veteran has a few of the symptoms set forth in Diagnostic 
Code 5295.  Nonetheless, 40 percent is the highest 
permissible under Diagnostic Code 5295, and the Board already 
has assigned 40 and 60 percent ratings (effective before and 
after September 23, 2002, respectively) under old and new 
Diagnostic Code 5293.  Accordingly, no separate rating is 
warranted under Diagnostic Code 5295.  

Diagnostic Code 5292 (Lumbar Limitation of Motion)

A 10 percent evaluation is warranted for slight limitation of 
motion; a 20 percent evaluation is assigned for moderate 
limitation of motion; and a 40 percent evaluation is assigned 
for severe limitation of motion of the lumbar spine.  Again, 
as noted above, the Board has resolved the claim favorably 
under Diagnostic Code 5293, to include consideration of 
limitation of motion.  Accordingly, no further analysis is 
required with respect to Diagnostic Code 5292.

Diagnostic Code 5003 (Degenerative Arthritis)

Diagnostic Code 5003 essentially rates the extent of 
degenerative arthritis, if confirmed by X-ray findings, based 
upon limitation of motion due to arthritic symptoms.  
Additional evaluation (10 percent per major joint or group of 
minor joints involved) could be awarded under Diagnostic Code 
5003 if the limitation of motion of the specific joint(s) 
involved is otherwise non-compensable under appropriate 
diagnostic codes.  The Board notes that the veteran's 
limitation of motion, as well as DeLuca factors, have been 
considered, as discussed above.  Accordingly, no additional 
evaluation for arthritis is warranted.


ORDER

1.  A disability rating of 40 percent is assigned for 
service-connected DDD and DJD of the lumbar spine, L5-S1, 
before September 23, 2002.  

2.  A disability rating of 60 percent is assigned for 
service-connected DDD and DJD of the lumbar spine, L5-S1, as 
of September 23, 2002.  
    


	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



